Citation Nr: 1437138	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and M.L.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1994.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2008.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board denied the issues currently on appeal.  In September 2013, the Veteran was issued a letter informing him of the decision made by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and advising him that the Board may have applied an invalidated rule relating to the presiding Veterans Law Judge's duties at his August 2008 Board hearing.  The Veteran was informed that he had the option of requesting that the Board vacate the May 2012 decision and issue a new one in its place after he was afforded another hearing.

In September 2013, the Veteran expressed his desire to have the May 2012 Board decision vacated and indicated that he would like to be afforded a new hearing before a member of the Board in San Antonio.  In June 2014, the Board vacated its May 2012 decision.  With regard to the provision of a new hearing, the Board must remand the Veteran's appeal because such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

